We are pleased to note that the annual sessions of
the General Assembly are increasingly each year not only
a special forum for discussing international affairs, but also
and in particular an opportunity for the democratic
expression of our shared experience, a time for each
Member State of the Organization to freely state his or her
views.
In this context, Cameroon is particularly pleased that
the presidency of the General Assembly at its fifty-fourth
session has been assumed by a fraternal country, Namibia.
We regard it as highly symbolic that this role, at this
delicate time of a bridge between two centuries and two
millenniums, has been entrusted to you, Mr. Theo-Ben
Gurirab, worthy representative of Namibia, the last State in
Africa to recover its sovereignty. My country fully
associates itself with the praise addressed to you and we
assure you of our full support as you exercise your difficult
and lofty duties. I hardly need recall that your country's
attainment of independence, just like the end of apartheid
in South Africa, demonstrates what the United Nations and
the international community are capable of.
Cameroon wishes also to reiterate its full appreciation
to your predecessor, Mr. Didier Opertti, for the skill,
devotion, effectiveness and open-mindedness he
demonstrated throughout the fifty-third session.
Finally, we wish to pay tribute to the Secretary-
General, Mr. Kofi Annan, for his continuing work to
consolidate peace and combat poverty, and for his special
attention to the problems of the African continent and the
poorest regions or those in crisis. His outstanding report on
the work of the Organization illustrates again this year the
intelligence and determination that are his constant guides
as he performs his duties. The work of the Secretary-
General, carried out with an acute sense of the common
interest of all Member States, deserves our support.
Cameroon welcomes the new Members of the
Organization: Kiribati, Nauru and Tonga. Their admission
reinforces the universality of our Organization.
Despite great progress in many areas, this last decade
of the twentieth century has been marked, and continues to
be marked, by less positive events in the world. More than
ever before, therefore, we need to react, act and even act
preventively, constantly and vigorously, in order to rectify
an inappropriate course of events. There are still too
many conflicts. Too much human blood has been shed.
Too many men and women have their fundamental rights
and freedoms flouted. There is too much poverty, even
destitution, which is in stark contrast to an unparalleled
opulence: Too many inequalities and too much
interference and domination persist in inter-State relations.
This succession of dangers is accentuated by the
problems of epidemics and illiteracy, and recalls the vital
need for greater solidarity between prosperous countries
and developing countries, given the growing globalization
of economies and the universal need for peace,
democracy, prosperity, justice, the guarantee of
fundamental human rights and the effective sovereignty of
States.
Cameroon therefore welcomes recent positive steps
on the path to peace. I refer to the Middle East, with the
signing of the Israeli-Palestinian agreement in Egypt. The
resolution of the Kosovo crisis, and particularly the
establishment of an administration guaranteed by our
Organization, also deserves recognition. Cameroon
encourages all actors in the Balkans and the Middle East
to continue to advance resolutely towards lasting
normalization.
We are also very mindful of developments in East
Timor, and we hope very much that wisdom will
prevail — that is, that everyone will respect the process
initiated under United Nations auspices.
We welcome the holding in Maputo, Mozambique,
of the First Meeting of the States Parties to the Ottawa
Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-personnel Mines and on
Their Destruction. That meeting made it possible to
continue the campaign to heighten the international
community’s awareness of the need to ban these ghastly
weapons for ever. These weapons continue, particularly in
Africa, to indiscriminately mutilate children, women, the
elderly, civilians and military personnel every day.
Cameroon, in confirmation of its commitment to this
great struggle, recently ratified the Convention.
We welcome the results achieved in Sierra Leone,
Guinea-Bissau and Northern Ireland. These and other
advances cannot, however, make us forget either the
deadly conflicts that continue to destroy lives or the
threats of holocaust that persist because of the lack of
significant progress in the field of nuclear disarmament.
19


In this overall context, which remains full of elements, the
proliferation of hotbeds of tension and conflict in Africa,
particularly in Central Africa, is a major source of concern
for Cameroon. That particular situation deserves more
attention from the international community than ever
before. Unfortunately, as the Secretary-General notes in his
report, these African crises, no matter how grave, have
basically been ignored.
Is it conceivable that Somalia, fragmented and
disorganized, with its helpless, starving, sick people, and
now bereft of any viable state structure, could be purely
and simply forgotten, abandoned and allowed to perish?
Could the situation in Somalia today not be the fate of
other countries on our continent and elsewhere? Should the
international community abdicate its duty of solidarity with
and assistance to Western Sahara, to the Sudan or in the
conflict between Ethiopia and Eritrea?
We deplore the continuing bloody destructive crisis in
Angola. That disastrous civil war directly or indirectly
destroys thousands of lives and systematically obliterates
infrastructure every day; this, too, seems to have been
forgotten by everyone. Since the withdrawal of the United
Nations Observer Mission in Angola (MONUA), the States
members of the United Nations Standing Advisory
Committee on Security Questions in Central Africa, which
for a year now has been chaired by Cameroon, is trying to
do the impossible in order to prevent Angola from
permanently locking itself up behind fratricidal closed doors
in the face of this kind of widespread indifference.
Together with some other regional and international
diplomatic actors, the Standing Advisory Committee has
also made many efforts to try to restore peace in Burundi,
the Republic of the Congo, the Democratic Republic of the
Congo and Rwanda, particularly through the resolute
dissemination of a culture of peace.
In this respect, Cameroon and all States Members of
the Committee welcome the peace accords on the
Democratic Republic of the Congo signed in July in
Lusaka, Zambia. This came as a result of the doggedness
and tenacity of African mediators, and it proves, if any
proof is needed, that Africa, with the support of the
international community, is able to overcome its difficulties.
We wish to reiterate the solemn appeal of the Standing
Advisory Committee to all signatories of these accords to
see to it that the peace process is carried through.
Cameroon is convinced that their determination to
consolidate peace will be supported by the international
community, in particular through the speedy and effective
establishment of the peacekeeping force that the United
Nations is planning to deploy in the Democratic Republic
of the Congo.
No matter what the cost, we must eradicate wars and
conflicts in Africa, particularly in Central Africa. We
must halt the spiral of bloody confrontation and fighting
in that subregion, which pits ethnic group blindly against
ethnic group, political group against political group. It is
not true that love of and devotion to one’s own people or
faith in one’s own ideals must be proved by one’s hatred
towards others. These grim tragedies, as we know, are not
inevitable. Fundamentally, they are the result of practices
to which Africa must put an end; otherwise, the continent
will be for ever left out of humankind’s majestic march
towards modernity.
The diagnosis of the causes of this situation is
already apparent: poverty, destitution, ignorance, the
absence of good governance, the fragility of the nations
and States concerned, and acts of interference of all kinds
are at the heart of the problem. Together we can combat
them and overcome them.
This is why one of the priorities of Cameroon’s
diplomacy, promoted by President Paul Biya, with the full
endorsement of his peers, is to help guarantee peace,
security, stability, democracy and prosperity for the 100
million women and men of Central Africa. This
determination has guided our action as we head the
United Nations Standing Advisory Committee on Security
Questions in Central Africa.
As we prepare to hand over the chairmanship to
another fraternal country, we would like to recall the
progress that member States have made together over the
last 11 months in our quest to strengthen peace, security
and stability in Central Africa. The most significant
initiative undoubtedly was the threefold decision taken at
the meetings in Yaoundé, on 25 February 1999, and in
Malabo, on 24 June 1999, by 9 of the 11 heads of State
of Central Africa, to establish the Council for Peace and
Security in Central Africa (COPAX); to adopt the
Yaoundé declaration on peace, security and stability in
central Africa; and to integrate COPAX into the structures
of the Economic Community of Central African States
(ECCAS). Through this threefold decision, those heads of
State have given our subregion a politico-diplomatic
organ and ethical framework, as well as a code of
conduct to meet the challenges of prevention,
management and the lasting settlement of crises and
20


conflicts. The practical modalities for the functioning of
COPAX are now being worked out in the secretariat of
ECCAS.
Since crisis and conflict prevention remain absolute
priorities, the States of Central Africa have continued their
efforts to establish an early warning mechanism. This
structure has just acquired premises that serve as its
headquarters in Libreville, Gabon.
A number of other initiatives mark important progress
for the establishment of peace and stability in Central
Africa.
I refer first to the decision taken in June at the Malabo
summit by the heads of State of Central Africa to lend their
prestige to the establishment of a subregional centre for the
promotion of human rights and democracy. With the
support of the United Nations High Commissioner for
Human Rights, this centre will be both an observatory of
realities and trends and a kind of think tank to produce
recommendations on human rights and democracy. I wish,
on behalf of the peoples of Central Africa, to welcome the
encouragement shown by Mrs. Mary Robinson for this
project, as well as the steps she has taken to follow up on
the resolution adopted on this subject by the General
Assembly at its fifty-third session.
I also wish to refer to the establishment of a network
of parliamentarians of Central Africa — an initiative that
should lead to the establishment of a subregional parliament
which will be both a democratic forum and a subregional
platform for cooperation and harmonization of laws dealing
with questions of peace, security and integration.
I would also mention the establishment of the Central
African Court of Justice, the seat of which will be in
N’Djamena.
I would like to refer to the high-level seminar held in
Yaoundé from 19 to 21 July this year on the report of the
Secretary-General on the causes of conflict and the
promotion of durable peace and sustainable development in
Africa, proceeding from the desire and determination of the
leaders of Central Africa to build peace and progress in the
subregion. This high-profile meeting — which brought
together parliamentarians, seasoned experts, civilians and
military, men and women with experience representing civil
society and non-governmental organizations and whose
report was published by the United Nations — made it
possible to identify ways and means for the specific
implementation in Central Africa of the recommendations
of the Secretary-General.
The main actions recommended by the seminar to
follow up the very frank diagnosis of the situation seek to
promote effectively human rights, participative
democracy, methods for the peaceful settlement of
disputes, good governance, transparency, international
humanitarian law and accelerated national and regional
integration.
The proliferation and illicit circulation of small arms
and light weapons in the region is another major concern
for the member countries of the Committee because they
threaten their stability. A subregional conference will be
held on this subject at the end of October in N’Djamena
under the aegis of the Committee and with United
Nations support. It will make it possible for member
States to assess the scale, causes, mechanisms and
consequences of this phenomenon and to envisage
specific steps to be taken.
All of these actions — in particular the
establishment of COPAX, the early warning mechanism,
the subregional human rights centre, the parliament and
the Central African Court of Justice — are challenges, not
merely for Central Africa itself, but clearly for the entire
international community. They will be priority areas for
fruitful bilateral and multilateral cooperation at the
threshold of the new millennium. That is certainly the
wish of the peoples of Central Africa.
The design of a subregional policy for peace,
stability, democracy and development in Central Africa is
partly related to the domestic policy of Cameroon. The
head of State has always believed that there is no crisis
that cannot be resolved peacefully through dialogue,
pooling of efforts and especially through respect for the
law. It is this conviction that prompted Cameroon to
stress the search for a settlement through legal means of
the dispute with the Federal Republic of Nigeria regarding
the land and maritime border.
In this year which marks the closing of the United
Nations Decade of International Law, we must forcefully
reaffirm our total support for the rule of law in inter-State
relations and the peaceful settlement of disputes, including
through jurisdictional means when other mechanisms have
proved to be ineffectual. That is why we urge the
international community to continue to help our two
countries, Cameroon and Nigeria, to adopt effective
measures to strengthen peace and the climate of
21


confidence which has emerged following the contacts at the
highest level which have taken place this year.
Pending the verdict of the International Court of
Justice in The Hague, three of these measures could be
taken right now: a solemn declaration of commitment to
abide by the Court’s decision, withdrawal of armed forces
from the battlefield to positions which they held before the
outbreak of fighting, and the lifting by Nigeria of its recent
reservations about the optional clause regarding binding
jurisdiction of the International Court of Justice,
reservations which negate an international society based on
law. The positive winds of change now blowing across
Nigeria, following the coming to power of the
democratically elected civilian regime, give us enormous
hope.
Through the work it did last year, Cameroon, like
other States in Central Africa, is resolutely committed to
saving succeeding generations from the scourge of war. But
we did more than that. We also determined for the sake of
future generations to protect the environment and to
safeguard the natural resources. An example of this was the
summit on conservation and sustainable forest development
organized last March in Yaoundé in the presence of heads
of State and Government of the subregion and a
distinguished host, His Royal Highness Prince Philip, the
Duke of Edinburgh of the United Kingdom of Great Britain
and Northern Ireland, who is past President of the World
Wide Fund for Nature.
Four resolutions were adopted by the heads of State
and Government of Central Africa to preserve and extend
the millions of hectares of forest in our subregion. They
undertook to conserve and manage the forests of Central
Africa in a sustainable manner to safeguard our rich
biodiversity. They then undertook, in particular, to protect
new transnational forest zones in the Congo basin. Then the
major partners and donors agreed to provide financial and
technical assistance to implement the resolutions and
commitments adopted at the Yaoundé summit. Finally, the
summit participants agreed that good forest management is
an important part of work for sustainable development in
Central Africa.
However, in the areas of the protection, conservation
and sustainable management of forests and biodiversity, a
profound dilemma has arisen. Central Africa is, after the
Amazon region of South America, the second largest
forested area of the world whose natural characteristics are
decisive for the balance of the biosphere and the
ecosystems of the entire planet. The accelerated and
mindless destruction of this forest would in fact be a
direct way to prepare for the disappearance of all life on
earth. In a word, the forests of Central Africa are the
lungs of the world.
Following the Yaoundé summit, the senior officials
of Central Africa and the peoples concerned became
clearly aware of their duty to all humankind, a duty that
should be reflected in the sound conservation and
management of forests and the diverse resources they
contain. But at the same time, the experts rightly noted
that this would involve extremely heavy and increasingly
higher costs. The costs of protecting species, reforestation
and reintroducing animals, as well as the administrative
costs involved in the functioning of the institutions
needed to do those jobs, will be an additional burden on
the already meagre resources of the countries of our
subregion.
This is why we believe that it would only be right
for the whole of humankind — for which we are making
this vital sacrifice of forest and biodiversity
conservation — to find the ways and means to support us
in this work for the common good. This could be done by
providing matching funds or, better yet, by bringing about
genuine global action under the guidance of the United
Nations and financed by a fund for the preservation and
sustainable management of forests and biodiversity in
Central Africa. That fund would support all the important
preliminary work to be done in this essential area of
globalization.
We will be submitting a draft resolution on this
subject for the kind consideration of the General
Assembly.
When Cameroon campaigns with other States for the
protection of the environment and for the safeguarding of
natural resources, we do so very mindful of the long term,
which has meaning only in relation to the future of
mankind, and of younger generations in particular. We are
all the more conscious of the importance of the legacy we
will leave for the adults of tomorrow because more than
46 per cent of the population of Cameroon will reach
adulthood at the beginning of the twenty-first century.
The proportion of our children who are today under 15
years of age, like all men and women of the world in the
next century, have a legitimate right to demand of us, as
the most important part of our legacy, peace, security and
stability in freedom and development and in a healthy
environment. That is why, in conclusion, I wish to
22


address our partners in the prosperous countries, particularly
the Group of Eight.
I wish first of all to say how much we appreciate the
steps that have been taken this year to reduce the debt
burden of the poorest countries, particularly those in our
continent. According to the Secretary-General, the African
debt burden represents more than 300 per cent of the value
of goods and services exported from the region. Therefore,
the spirit of solidarity in the Group of Eight, which is a
good sign, must be pursued and consolidated while taking
into account the situation of the so-called medium-income
countries. That spirit of solidarity must be resolutely
continued and take root in all other developed countries.
The Secretary-General's in-depth coverage of many
subjects in his report calls for us to reflect on them. I will
take up just one of these subjects: AIDS.
Like other pandemics, AIDS not only jeopardizes the
future of millions of African men and women, it is also a
mortal danger for all humankind. To show a lack of
concern for its ravages in Africa, no matter what part of the
world one comes from, would be suicidal indifference. The
future of the world is more indivisible than ever before.
The choice can no longer be postponed — the choice
between the universal common good and the chaos caused
by poverty, destitution, ignorance, injustice, the absence of
good governance, interference, wars, et cetera.
The end of this century shows every sign of serving as
a loud and clear call to the whole of mankind, but first and
foremost to the leaders of nations. The end of the century
has made hope possible and has brought about the global
advancement of the values of peace, democracy, solidarity
and the struggle for human rights. These principles must
not merely guide each nation; we believe that they should
also inspire the relations between nations. The staunch
resolve of all countries to promote these principles together
is the only guarantee of a better future for humanity. In
order to bring this about, mankind as a whole —
increasingly more united and in solidarity under the banner
of the United Nations — has a duty to provide speedy
assistance wherever the life and dignity of the human being
have been seriously undermined or threatened.
Accordingly, it is clear that the international
community, assembled within the United Nations, has an
inalienable, inviolate and sacred right to act. This universal
right to act, whose letter, spirit, legality and legitimacy
come from the Charter itself, is the reflection and the
inevitable consequence of the changes occurring in the
world today. Clearly, it excludes any form of interference.
A new world has thus been born; we must
acknowledge this from now on. The Millennium
Assembly and the Millennium Summit, to be held in the
year 2000, should embody the spirit of that new world
and set it in order.





